 1                                                                     O
 2
 3
 4
 5
 6
 7                  United States District Court
 8                  Central District of California
 9
     UNITED STATES OF AMERICA,      Case No. 2:17-cv-08729-ODW (ASx)
10
                   Plaintiff,       ORDER EXTENDING DEADLINE
11                                  TO FILE OPPOSITION, REPLY,
         v.                         AND TO CONTINUE HEARING
12                                  DATE ON DEFENDANT’S MOTION
13
     JEAN-LOUIS RUBIN,              FOR SUMMARY JUDGMENT [33]

14                 Defendant.

15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1         The Court, having considered the Stipulation to Extend Deadline to File
 2   Opposition, Reply, and Continue Hearing Date on Government’s Motion for
 3   Summary Judgment, and declaration of Michael C. Cohen in support thereof, hereby
 4   finds good cause and GRANTS the parties’ request.
 5         Accordingly, it is ORDERED that (1) the hearing on Plaintiff’s Motion for
 6   Summary Judgment is continued to Monday, August 19, 2019, at 1:30 p.m.; (2) the
 7   Defendant’s Opposition to the Motion is due on July 22, 2019; and (3) Plaintiff’s
 8   Reply to Defendant’s Opposition is due August 5, 2019.
 9
10
11         IT IS SO ORDERED.
12
13         July 9, 2019
14
15                              ____________________________________
16                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
